CERTIORARI. The record stated the appearance of the parties and the defendant pleaded set off of $29.35, which was allowed, and after considering the case the justice gave judgment against the plaintiff in favor of the defendant for $19.85 debt, and $1.58 costs of suit, but $9.60 of the plaintiff's being allowed.
The error assigned was that it did not appear by the record that the set off pleaded by the defendant in the case below, was for an account, demand, or cause of action cognizable before a justice of the peace, or what was the nature of such counter claim.
 The Court reversed the judgment. *Page 305